*546MEMORANDUM BT THE COURT
Recovery is sought of such amount 'as is necessary to correct a plain error in mathematics; 40,000 (pounds) X 31-4 (cts. per hundred) = $137.60, not $13.76. The certification of the amount as correct can not preclude recovery as urged, for the weight and the rate, the controlling elements, were correct. The deduction therefrom was an error. The auditor, in examining the 'account and passing it in that shape must have participated in the mistake or knowingly passed an account with such a mistake in it, to the detriment of *547plaintiff; a surely conceivable action. The plaintiff earned this money 'and ought to have it and we know of no law or rule precluding its recovery under these circumstances. Judgment for plaintiff in the sum of $121.14.